Citation Nr: 0121378	
Decision Date: 08/23/01    Archive Date: 08/29/01	

DOCKET NO.  00-21 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 28, 1994 
for service connection for residuals of a pilonidal 
cystectomy.

2.  Entitlement to an increased initial rating for residuals 
of a pilonidal cystectomy, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  An April 1990 RO decision finally denied service 
connection for a pilonidal cyst.  

2.  A claim for service connection for residuals of a 
pilonidal cystectomy was not received prior to March 28, 
1994; the RO granted service connection for residuals of a 
pilonidal cystectomy effective March 28, 1994.  

3.  The veteran's service-connected residuals of a pilonidal 
cystectomy are manifested by a residual scar that is not more 
than tender and painful on objective demonstration and 
exceptional or unusual circumstances are not indicated.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 28, 
1994, for service connection for residuals of a pilonidal 
cystectomy have not been met.  38 U.S.C.A. § 5101(a) (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 
38 C.F.R. §§ 1.963(b), 3.1(q) (2000).  

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a pilonidal cystectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); VCAA; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, both VA and private treatment records 
have been associated with the record on appeal and the 
veteran has been afforded an examination as well as a 
personal hearing.  The veteran and his representative have 
been provided with a statement of the case informing them of 
the evidence that was considered and what was required to 
establish the veteran's claims decided herein.  They were 
also informed of the reasons for the decisions.  During the 
veteran's personal hearing it was indicated that there were 
no additional relevant treatment records.  Therefore, the 
Board concludes that the VA has complied with the VCAA 
because there is no indication of any additional relevant 
evidence that could be obtained or that there is any further 
notification that could be accomplished. 

I.  Earlier Effective Date

It is initially observed that in a February 1999 statement 
the veteran indicated a belief that he was entitled to an 
earlier effective date for his residuals of pilonidal 
cystectomy due to clear and unmistakable error.  However, he 
did not indicate a belief that there was clear and 
unmistakable error in any prior rating decisions and his 
appeal with respect to the effective date assigned by the 
July 1998 RO decision granting service connection and 
establishing the effective date for residuals of pilonidal 
cystectomy is timely.  Therefore, he need not show clear and 
unmistakable error in the July 1998 RO decision.  

It was further clarified during the veteran's May 2001 
hearing, at pages 7 and 8 of the transcript, that the 
veteran's primary assertion is that service connection for 
residuals of a pilonidal cyst had never been previously 
denied and there was, therefore, no finality with respect to 
any prior denial of service connection for residuals of a 
pilonidal cystectomy, but only prior denials with respect to 
service connection for pilonidal cyst.  Therefore, the Board 
concludes that the veteran's reference to clear and 
unmistakable error is not a technical reference to any 
particular prior final RO decision, but rather an expression 
of the veteran's belief that an inappropriate effective date 
for residuals of a pilonidal cystectomy was assigned.  

A review of the record reflects that in February 1946 the 
veteran submitted a claim for compensation.  On the claim he 
indicated that the disease or injury on account of which the 
claim was made included a pilonidal cyst in June 1943.  An 
April 1946 RO decision denied service connection for a 
pilonidal cyst, scar sacrum.  The veteran was notified of 
that action by official letter dated May 1946.  He was 
advised of his right to appeal that decision, but he did not 
appeal and that decision became final.  

In July 1958 the veteran submitted an application for 
compensation or pension.  On that application he indicated 
that the nature of the disease or injury for which the claim 
was made included pilonidal cyst.  In February 1990 the 
veteran submitted a statement indicating that he desired to 
be evaluated for a service-connected pilonidal cyst.  He 
indicated that this condition had existed during his service 
and that he had continued to have a problem since service.  
An April 1990 letter to the veteran indicated that his claim 
for service connection for pilonidal cyst had been denied.  
He was advised of his appellate rights, but he did not 
initiate an appeal and that decision became final.  

On March 28, 1994, the veteran submitted a statement 
indicating that he desired to establish service connection 
for an incision that was required to remove a cyst when he 
was in the military.  

The effective date of an evaluation and award of compensation 
based on an original or reopened claim for direct service 
connection will be the date following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i).  If new and material 
evidence is received after a final disallowance the effective 
date is the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

Any communication or action indicating an intent to apply for 
one or more benefits administered under the laws administered 
by VA from a claimant must be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a) (2000).  Fleshman v. Brown, 9 Vet. App. 548, 551, 
552 (1996); affirmed at Fleshman v. West, 138 F.3d 1429 (Fed. 
Cir. 1998).

A review of the record reflects that all of the veteran's 
communications, prior to the statement received on March 28, 
1994, and relating to the veteran's desire to establish 
service connection relevant to his pilonidal cyst, reflect 
that all of his claims were indicated to be to establish 
service connection for a pilonidal cyst.  None of the 
communications, prior to the March 28, 1994 statement 
indicate any desire to establish service connection for 
residuals of a pilonidal cystectomy.  Rather, all of the 
communications limit the request, or claim, to establishing 
service connection for a pilonidal cyst.  The May 1946 and 
April 1990 notifications to the veteran advised him that his 
claim for service connection for a pilonidal cyst had been 
denied and informed him of his appellate rights.  The veteran 
did not appeal these decisions. 

Since the veteran's claim for service connection for a 
pilonidal cyst had been finally denied and because he did not 
file a claim, either formal or informal, for residuals of a 
pilonidal cystectomy prior to March 28, 1994, an earlier 
effective date than March 28, 1994 for service connection for 
residuals of a pilonidal cystectomy is not warranted.  Since 
March 28, 1994 is more than one year after the veteran's 
discharge from service and is the date he filed his claim, 
this is the earliest date that service connection for 
residuals of a pilonidal cystectomy may be granted.  In the 
absence of any evidence indicating that the veteran had a 
claim for service connection for residuals of a pilonidal 
cystectomy pending prior to March 28, 1994 and evidence 
indicating that March 28, 1994 was the date of receipt of the 
initial claim by the veteran for service connection for 
residuals of a pilonidal cystectomy, a preponderance of the 
evidence is against the assignment of an effective date for 
service connection for residuals of a pilonidal cystectomy 
prior to March 28, 1994.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A November 1994 VA treatment record reflects that the veteran 
had a chronic shallow ulcer in the intertriginous cleft 
between the buttocks that was related to being confined to 
sitting in a wheelchair and caused by constant pressure and 
rubbing of the skin surface.  

The report of an August 1997 VA examination reflects that the 
veteran reported constant pain in the sacral, coccygeal area.  
He also reported constant drainage and frequent odor.  
Examination revealed a 2-centimeter scar on the coccygeal 
sacral area from the site of the previous surgery and the 
scar was 2 to 3 millimeters wide and approximately 1 
millimeter deep.  A photograph of the area is associated with 
the claims file.  The veteran indicated that he was bothered 
almost daily with pain and drainage from this site.  The 
diagnosis was residuals of pilonidal cystectomy.  The remarks 
included that the area was positive for surgical scars as 
indicated.  It was also indicated that the veteran's 
pilonidal cyst condition had been noted on examination.  

A June 1998 Board decision granted service connection for 
residuals of a pilonidal cystectomy, noting that the 
veteran's pilonidal cyst is a congenital defect for which 
service connection may not be granted.   

The veteran's residuals of a pilonidal cystectomy have been 
evaluated under the provisions of Diagnostic Code 7804.  
Diagnostic Code 7804 provides that a 10 percent evaluation 
will be assigned for scars that are superficial, tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provides that scars may be rated on limitation of function of 
the part affected.  Diagnostic Code 7803 provides that scars 
that are superficial, poorly nourished, with repeated 
ulceration, will be assigned a 10 percent evaluation.  The 
veteran's residuals of a pilonidal cystectomy have been 
evaluated as 10 percent disabling, the maximum schedular 
evaluation that may be assigned under either Diagnostic 
Code 7803 or Diagnostic Code 7804.

There is no competent medical evidence that indicates that 
the veteran's scar that is a residual of a pilonidal 
cystectomy limits the function of any part that it affects.  
Therefore, there is no basis for a greater evaluation under 
Diagnostic Code 7805.  

During the veteran's personal hearing testimony was offered 
indicating that the symptoms described during the veteran's 
August 1997 VA examination continued to exist.  It was the 
veteran's belief that these symptoms were related to his 
pilonidal cystectomy and that he should be evaluated at a 
much higher level based on an extraschedular evaluation.  
Although the veteran has indicated his belief that symptoms, 
including discharge with soiling of clothes, are related to 
residuals of a pilonidal cystectomy, he is not qualified, as 
a lay person, to establish an etiology for symptoms or 
associate symptoms with any specific disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
medical evidence indicates that the veteran has a scar that 
is residual to his pilonidal cystectomy, but that the 
discharge and resulting soiling of clothes are related to his 
pilonidal cyst that is congenital and has existed since his 
birth.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has been expressly 
raised.  However, as noted above, there is no competent 
medical evidence associating the symptoms of discharge and 
soiling of clothing with the veteran's service-connected 
residuals of a pilonidal cystectomy.  Rather, the competent 
medical evidence associates these symptoms with the veteran's 
pilonidal cyst for which service connection has not been 
established and for which the veteran has indicated, during 
his personal hearing, that he is not seeking to establish 
service connection.  In the absence of any competent medical 
evidence supporting the veteran's assertion that the symptoms 
experienced by the veteran are related to his service-
connected disability and competent medical evidence that is 
against his assertion, a preponderance of the evidence is 
against the assignment of an extraschedular evaluation 
because a preponderance of the evidence is against a finding 
that there are "exceptional or unusual" circumstances 
associated with the veteran's service-connected residuals of 
a pilonidal cystectomy that would preclude the use of the 
regular rating schedule, noting that the scar that is 
residual to the pilonidal cystectomy has not required 
inpatient care or caused marked interference with employment.  


ORDER

An effective date prior to March 28, 1994, for the grant of 
service connection for residuals of a pilonidal cystectomy is 
denied.  

An evaluation greater than 10 percent for residuals of a 
pilonidal cystectomy is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

